Name: Commission Implementing Regulation (EU) NoÃ 238/2012 of 19Ã March 2012 entering a name in the register of protected designations of origin and protected geographical indications [Sel de GuÃ ©rande / Fleur de sel de GuÃ ©rande (PGI)]
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  marketing;  coal and mining industries
 Date Published: nan

 20.3.2012 EN Official Journal of the European Union L 80/4 COMMISSION IMPLEMENTING REGULATION (EU) No 238/2012 of 19 March 2012 entering a name in the register of protected designations of origin and protected geographical indications [Sel de GuÃ ©rande / Fleur de sel de GuÃ ©rande (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, France's application to register the name Sel de GuÃ ©rande / Fleur de sel de GuÃ ©rande (PGI) was published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, that name should therefore be entered in the register. (3) However, in accordance with the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006, a transitional period may be set for undertakings established in the Member State in which the geographical area is located, provided that the undertakings concerned have legally marketed the products in question, using the names concerned continuously for at least five years preceding the date of the publication referred to in Article 6(2) of that Regulation, and have noted that point in the national objection procedure referred to in Article 5(5) thereof. (4) In a letter received on 22 February 2011, the authorities of the French Republic confirmed to the Commission that the undertakings established on their territory and listed in Annex II to this Regulation meet the conditions set out in the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006. (5) Those undertakings are therefore allowed to continue to use the registered name Sel de GuÃ ©rande/Fleur de sel de GuÃ ©rande (PGI) during a transitional period of five years from the entry into force of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The name contained in Annex I to this Regulation shall be entered in the register. The undertakings listed in Annex II to this Regulation may, however, continue to use that name for a period of five years from the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 189, 29.6.2011, p. 42. ANNEX I Foodstuffs referred to in Annex I to Regulation (EC) No 510/2006: FRANCE Sel de GuÃ ©rande / Fleur de sel de GuÃ ©rande (PGI) ANNEX II Undertakings allowed to continue to use the registered name Sel de GuÃ ©rande/Fleur de sel de GuÃ ©rande (PGI) during a transitional period of five years from the entry into force of this Regulation Name Company Address 1 Address 2 Municipality ANEZO Thierry Route du Lamy 44420 MESQUER ARNOULD Nicolas Pen d'HuÃ © 44350 ST MOLF AUBE Didier Rue des Gabelous Boulay 44350 ST MOLF BAHOLET Sylvain 133 av. de l'OcÃ ©an 44510 LE POULIGUEN BALAY Alain 3 rue de Treraly 44420 LA TURBALLE BARON Julien 9 bis rue de la Gare 44740 BATZ SUR MER BENISTY Daniel 59 route du Lany 44420 MESQUER BERNIER Gilles Village de GuÃ ©niguen 44350 GUERANDE BILLAUD Anthony 46 bis rue de la Grand-VallÃ ©e 44740 BATZ SUR MER BIRKER Philippe 50 rue des Cordiers 44490 LE CROISIC BODIGUEL FranÃ §ois Xavier Kerneve 44350 GUERANDE BOULEAU StÃ ©phane StÃ © l'Ã illet de GuÃ ©rande Kergaigne no 25 44350 GUERANDE BOURDIC Erwan StÃ © LE NATURSEL 33 rue de Cornen 44510 LE POULIGUEN BOURSE Jean-Philippe 14 route de Brandu 44420 PIRIAC SUR MER CALAME Florence La MÃ ©tairie Neuve La Petite Garenne 44350 GUERANDE CHARTEAU Lionel 2 rue de Bellevue 44350 ST MOLF CHOPIN-LEHUEDE A-Marie 6 rue des Saulniers 44740 BATZ SUR MER CONSTANT Guy 12 chemin de Pelue 44510 LE POULIGUEN CONSTANT Philippe 18 rue des Pradeleaux 44350 GUERANDE DANIEL Laurent 9 ter route du Bas Brivin 44500 LA BAULE DANIEL Patrick 4 av. de Kerban 44740 BATZ SUR MER DELETTRE Serge 7 bis rue des Parcs du Bourg 44410 ST LIPHARD DINELLI Danielle 20 rue du Ber SAILLE 44350 GUERANDE DIVOT Tony 77 rue du Port 56760 PENESTIN DONINI Pascal 9 rue des GoÃ ©lands 44740 BATZ SUR MER DRUENNE Fabien La Butte 44350 ST MOLF DUPIN DE BEYSSAT Antoine 9 bd Guy de Champsavin 44800 LA BAULE DURAND Damien 7 av. des Moulins 44380 PORNICHET DURAND FranÃ §ois 7 av. des Moulins 44380 PORNICHET GRIVAUD Franck & Emmanuelle Route de la Turballe SAILLE 44350 GUERANDE GUERCHAIS Chrystelle 62 route de GuÃ ©rande TREGATE 44740 BATZ SUR MER GUERIN AndrÃ © Yves 12 rue de la SaliniÃ ¨re 44740 BATZ SUR MER GUERIN Nicolas 10 imp. de la Bordane 44740 BATZ SUR MER GUIBERT Christophe EURL GUIBERT 44 rue Lamartine 44350 GUERANDE GUILLAUME Denis 54 rue H. Bournouveau 44420 LA TURBALLE GUILLOTIN Dominique 7 rue de Kervaudet 44420 LA TURBALLE HASPOT J-Paul 31 rue des Etaux 44740 BATZ SUR MER HERVY Gilles Meliniac 44420 PIRIAC SUR MER JOACHIM StÃ ©phane Ile de Goben Route de St AndrÃ © des Eaux 44350 GUERANDE JUBE Daniel 5 rue Sully 44420 LA TURBALLE JUBE RenÃ © 22 rue Sully 44420 LA TURBALLE JUVIN HÃ ©lÃ ¨ne Le Lany 44420 MESQUER LACOURBAS Bruno 62 route de GuÃ ©rande TREGATE 44740 BATZ SUR MER LARDEUX Sandrine 18 route de Berigo Zone Artisanale 44740 BATZ SUR MER LECERF-HASPOT Sandrine 31 rue des Etaux 44740 BATZ SUR MER LEGAL Marc 4 rue de la Fontaine MOUZAC 44350 GUERANDE LEHUEDE Bernard 4 rue des Saulniers 44740 BATZ SUR MER LEHUEDE HervÃ © 18 av. Marguerite Jean 44500 LA BAULE LEHUEDE Marie-ThÃ ©rÃ ¨se Le Fournil TREGATE 44740 BATZ SUR MER LEHUEDE RaphaÃ «l 54 route de GuÃ ©rande 44740 BATZ SUR MER LESCAUDRON J-Paul 39 route de TrÃ ©gate 44740 BATZ SUR MER LESCAUDRON SÃ ©bastien 11 Chemin de Kermabon 44740 BATZ SUR MER MACE Antoine 24 rue Basse SaillÃ © 44350 GUERANDE MACE J-FranÃ §ois 19 rue des PrÃ ©s Garnier 44350 GUERANDE MAGRE Alice 46 bis rue de la Grand-VallÃ ©e 44740 BATZ SUR MER MENARD Philippe 3 Chemin de BarnabÃ © 44420 LA TURBALLE MOIZAN Damy 42 route de Kerlan 44740 BATZ SUR MER MOIZAN-BOURSE Marcelle 42 route de Kerlan 44740 BATZ SUR MER MORICE Denis Imp. Des PrÃ ©s Leberre TREGATE 44740 BATZ SUR MER MOUILLERON Olivier Yves Michel Chemin BÃ ©rigo 44740 BATZ SUR MER NIGET Paul 605 Bd de Lauvergnac 44420 LA TURBALLE NOURY JoÃ «l 44 rue des GoÃ ©lands 44740 BATZ SUR MER PAIN FranÃ §ois 10 route de la PigeonniÃ ¨re 44740 BATZ SUR MER PAIN GÃ ©rard Route de Beauregard 44740 BATZ SUR MER PAIN Guillaume HervÃ © 4 allÃ ©e des Avocettes 44740 BATZ SUR MER PAIN Jonathan-ValÃ ©rick 5 lot. de TrÃ ©mondais 44740 BATZ SUR MER PAIN-LESCAUDRON Brigitte 4 allÃ ©e des Avocettes 44740 BATZ SUR MER PAULAY StÃ ©phane Chemin des PrÃ ©s Richard TREGATE 44740 BATZ SUR MER PICHON J-Paul 42 rue de Kerbouchard 44740 BATZ SUR MER PICHON Patrick 7 route de BÃ ©rigo 44740 BATZ SUR MER PICHON ThÃ ©ophile 55 av. Moreau 44510 LE POULIGUEN PROCKTER Pascal No 51 Kerlagadec 44420 MESQUER PRAUD Didier SEL QUE J'AIME 74 av. Guy de La Morandais 44500 LA BAULE REMINIAC Sylvain 7 Faubourg St Michel 44350 GUERANDE RIO GwÃ ©naÃ «l TRAD Y SEL SA 9 rue Olivier Guichard La Masse 44740 BATZ SUR MER RIO Louis-Charles EURL RIO ZA de Prad Velin BP 37 44740 BATZ SUR MER RIVALANT Aubin et Jean GAEC HOLEN BREIZH 33 route de Kermoisan 44740 BATZ SUR MER RIVALANT J-Yves 27 rue de Poulan 44740 BATZ SUR MER RIVRON J. & E. 7 chemin des Pierreries ST MARC SUR MER 44600 ST NAZAIRE SORIN Anne-Laure 11 Chemin de Kermabon 44740 BATZ SUR MER THIERY Sylvie 7 grand-Venelle ROFFIAT 44740 BATZ SUR MER TILLARD Pierrick 33 route de Pradel 44350 GUERANDE TILLEUL Dominique 14 rue du commerce 44510 LE POULIGUEN TRIGODET JoÃ «l Le Haut LangÃ ¢tre 44410 HERBIGNAC TRIMAUD MickaÃ «l 1930 ROUTE DE Fan CoispÃ ©an 44420 LA TURBALLE VINET Daniel 19 rue de la PigeonniÃ ¨re 44740 BATZ SUR MER VINET Sylvain 11 rue de la Perseiverence 44490 LE CROISIC